TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-95-00658-CR







Steve Chavez, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT


NO. 4162, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING






PER CURIAM


Appellant pleaded guilty to an indictment accusing him of unauthorized use of a vehicle. 
He also pleaded true to enhancement paragraphs alleging two previous felony convictions.  The district
court found that the evidence substantiated appellant's guilt and, pursuant to a plea bargain, deferred further
proceedings and placed appellant on community supervision.  Later, the court revoked supervision on the
State's motion, adjudicated appellant guilty, and assessed punishment, enhanced by the previous
convictions, at imprisonment for fifty-three years.  Appellant filed a general notice of appeal.

Appellant's brief contains two points of error by which he contends the district court failed
to consider the entire punishment range in assessing punishment and that the evidence is factually insufficient
to support the punishment assessed.  These points neither raise a jurisdictional issue nor challenge the
voluntariness of the guilty plea.  We are without jurisdiction to consider either point of error.  Watson v.
State, 924 S.W.2d 711, 714-15 (Tex. Crim. App. 1996); Lyon v. State, 872 S.W.2d 732, 736 (Tex.
Crim. App. 1994); Davis v. State, 870 S.W.2d 43, 46 (Tex. Crim. App. 1994); Hutchins v. State, 887
S.W.2d 207, 209 (Tex. App.--Austin 1994, pet. ref'd); Tex. R. App. P. 40(b)(1).

The appeal is dismissed.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:    April 24, 1997

Do Not Publish